DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a face mask, classified in A62B18/025.
II. Claims 18-25, drawn to a method of preventing a spread of infection, classified in A62B27/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, (2) the apparatus as claimed can be used to practice another and materially different process, such as the process of claim 18, with the omission of sealing the face mask to the person’s nose with the base.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-	the inventions have acquired a separate status in the art in view of their different classification;
-	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Fiona Ferguson on 10/28/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-17 are examined below.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  
“1;” in claim 3, line 1 should be amended to recite --1,--
“configured to substantially reduce” in claim 3, lines 3-4 should be amended to recite --configured to reduce--
“skirt substantially reduces… and further substantially reduces” in claim 9, lines 3-4 and 6 should be amended to recite --skirt reduces… and further reduces…--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the person’s” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-17, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR 20070042720 A.
Regarding claim 1, Kim discloses a face mask 10 (fig. 12) comprising: a base 11/12/21 (fig. 12 and p. 3 of translation, nose accommodation portion 12, diaphragm 11, and fixing part 21); a filter assembly 13/20/30 operatively engaged with the base (fig. 13 and p. 3, filter 30 is embedded in filter accommodating part 13, with close contact member 20; as shown in the figure, filter assembly 13/20/30 is engaged with and extends downward from nose accommodation portion 12); wherein the base 11/12/21 is adapted to be received about a region of the person’s nose when the face mask 10 is worn and seal the face mask 10 to the person’s nose (fig. 13 and p. 3, portion 12 accommodates the nose to ensure a tight fit with no gaps).
Regarding claim 2, Kim discloses the filter assembly 13/20/30 extending downwardly from the base 11/12/21 and being adapted to receive the person’s chin therein and seal the face mask 10 to the person’s face adjacent their mouth (fig. 13, filter assembly 13/20/30 extends down from base 11/12/21 and receives the front of the chin in a sealed manner).
Regarding claim 3, Kim discloses a filter 30 provided in the filter assembly 13/20/30 (p. 3, filter 30 that is replaceable embedded in filter accommodating part 13); said filter 30 being configured to permit air to flow therethrough and being further configured to substantially reduce or prevent moisture droplets from flowing therethrough (p. 4-5, if breathing through the mouth, air flows smoothly into the mouth through filter 30; filter 30 is capable of preventing large moisture droplets from flowing therethrough).
Regarding claim 5, Kim discloses the base 11/12/21 being configured to approximate a width of a lower region of the person’s nose when the face mask 10 is worn (figs. 12 and 13, since portion 12 must receive the nose, it is configured to approximate the width of the entire nose).
Regarding claim 6, Kim discloses the base 11/12/21 including: a first wall 12 oriented generally vertically when the face mask 10 is worn (figs. 12 and 13); and a second wall 11/21 oriented generally horizontally relative to an interior surface of the first wall 12; and wherein the second wall 11/21 is adapted to extend under the person’s nose and to seal the face mask 10 to the person’s nose (figs. 12 and 13, diaphragm 11 of second wall 11/21 extends horizontally to extend under the person’s nose and seal the face mask under the nose).
Regarding claim 7, Kim discloses the second wall 11/21 including: a first boss 80 and a second boss 80 that extend upwardly from an upper surface of the second wall 11/21, wherein the first boss 80 and second boss 80 are laterally spaced a distance apart from one another (figs. 12 and 13 and p. 4, members 80/80 are formed to fit into the nostrils and are on upper surface of diaphragm 11); and an aperture is defined in each of the first boss 80 and the second boss 80, and wherein the first boss 80 and second boss 80 are adapted to be at least partially received into the person’s nostrils when the face mask 10 is worn (figs. 12 and 13 show members 80/80 being hollow and received into the nostrils).
Regarding claim 8, Kim discloses each of the first boss 80 and the second boss 80 being generally hemispherical in shape (fig. 13 shows the bosses 80/80 being a rounded protuberance and can be considered generally hemispherical) and being fabricated from a flexible material (p. 4, members 80/80 being made of a material having flexibility to be fitted into the nostrils).
Regarding claim 9, Kim discloses a remaining portion of the second wall 11/21 extending outwardly from the first boss 80 and the second boss 80 forms a skirt that is adapted to contact the person’s upper lip (fig. 13, the diaphragm 11 and fixing part 21 forms a skirt that extends towards the upper lip and is capable of contacting the upper lip, depending on the shape of the user’s face and the position of the lips); wherein the skirt substantially reduces or prevents expelled air from flowing upwardly from the person’s nose and mouth and out of the face mask 10 adjacent the person’s nose; and further substantially reduces or prevents air from an environment surrounding the person from flowing inwardly adjacent the person’s nose and into a space defined between the face mask 10 and the person’s face (fig. 13, since the skirt seals between the nose and the mouth, it is capable of reducing or preventing air from flowing from the nose and mouth out of the face mask, and reducing or preventing air from flowing into the face mask).
Regarding claim 10, Kim discloses the filter assembly 13/20/30 further comprising a frame 13/20, wherein a filter 30 is mounted to the frame 13/20 (figs. 12 and 13 and p. 3, filter accommodating part 13 accommodates filter 30, with close contact member 20 covering the assembly).
Regarding claim 11, Kim discloses the frame 13/20 configuring the filter 30 to assume a cupped-shape that is adapted to receive the person’s chin therein when the face mask 10 is worn (fig. 13 shows accommodating part 13, filter 30, and close contact member 20 having rounded/cupped shapes that receive the front of the person’s chin; further, depending on the shape of the user’s face and chin, varying degrees of the chin would be received).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20070042720 A in view of Praeckel US 601,401.
Regarding claim 4, Kim discloses the claimed invention as discussed above.
Kim further discloses the base 11/12/21 being generally U-shaped when viewed from above (fig. 12 shows the wall 12 being U-shaped to receive the nose).
Kim is silent on the base being fabricated from a resilient or flexible material.
However, Praeckel teaches a face mask A (fig. 1) comprising a base J being fabricated from a resilient or flexible material (fig. 1 and lines 26-28, J being sheet rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the base of Kim to be fabricated from a resilient or flexible material, as taught by Praeckel, to be comfortable to wear.
Regarding claim 13, Kim discloses the claimed invention as discussed above.
Kim is silent on a support assembly operatively engaged with the base, wherein the support assembly extends upwardly from the base and is adapted to engage the person’s nose when the face mask is worn.
However, Praeckel teaches a face mask A (fig. 1) comprising a support assembly L/L/M/M operatively engaged with the base, wherein the support assembly L/L/M/M extends upwardly from the base and is adapted to engage the person’s nose when the face mask A is worn (fig. 1, and lines 52-62, springs L/L extend upward from the lower half/base of the mask 10 and is adapted to engage the person’s nose via pressure pads M/M).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the base of Kim with a support assembly operatively engaged with the base, wherein the support assembly extends upwardly from the base and is adapted to engage the person’s nose when the face mask is worn, as taught by Praeckel, to further “hold the guard in its proper position by pressing the bone of the nose” (lines 61-62).
Regarding claim 14, Kim in view of Praeckel discloses the claimed invention as discussed above.
Kim is silent on the support assembly comprising: a bendable frame; and a pair of nose pads mounted on the bendable frame, said nose pads being adapted to rest on a first side and a second side of the person’s nose when the face mask is worn.
However, Praeckel further teaches the support assembly L/L/M/M comprising: a bendable frame L/L (fig. 1 and line 56, springs L/L (springs indicating some kind of elastic/resilient spring force, which would provide bendability)); and a pair of nose pads M/M mounted on the bendable frame L/L, said nose pads M/M being adapted to rest on a first side and a second side of the person’s nose when the face mask A is worn (fig. 1 and lines 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the support assembly of Kim in view of Praeckel with a bendable frame; and a pair of nose pads mounted on the bendable frame, said nose pads being adapted to rest on a first side and a second side of the person’s nose when the face mask is worn, as taught by Praeckel, to further “hold the guard in its proper position by pressing the bone of the nose” (lines 61-62).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20070042720 A in view of Smaller US 2012/0167891 A1.
Regarding claim 12, Kim discloses the claimed invention as discussed above.
Kim further discloses the frame 13/20 being adapted to secure the filter assembly 30 to the person’s skin when the face mask 10 is worn (fig. 13, close contact part 20 secures the filter 30 to the skin, as shown).
Kim is silent on the frame being fabricated from an elastic material.
However, Smaller teaches a face mask 10 (fig. 8) comprising a frame fabricated from an elastic material ([0012], the interior surface, which is analogous to the close contact part 20 of the frame of Kim, is elastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the frame of Kim to be fabricated from an elastic material, as taught by Smaller, to “generally conform to the surface of the face” ([0012]) and be more comfortable to wear.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20070042720 A in view of Wang US 11,344,753 B2.
Regarding claim 15, Kim discloses the claimed invention as discussed above.
Kim is silent on a mounting assembly interposed between the base and the filter assembly, wherein the mounting assembly is detachably engaged with the base.
However, Wang discloses a face mask 2 (fig. 9) comprising a mounting assembly 3 interposed between the base and the filter assembly 7 (fig. 9, the upper half of mask body 2 being the analogous base, and col. 5, line 65-col. 6, line 6 describes filter cartridge 7; thus, support seat 3, which is described in col. 3, lines 43-53, is between the upper half of the mask body 2 and the filter 7), wherein the mounting assembly 3 is detachably engaged with the base (col. 3, lines 43-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Kim with a mounting assembly interposed between the base and the filter assembly, wherein the mounting assembly is detachably engaged with the base, as taught by Wang, to provide further detachable support for Kim’s diaphragm.
Regarding claim 16, Kim in view of Wang discloses the claimed invention as discussed above.
Kim is silent on the mounting assembly being permanently secured to the filter assembly.
However, Wang further teaches the mounting assembly 3 being permanently secured to the filter assembly 7 (fig. 9, and thefreedictionary.com defines permanent as “not expected to change in status, condition, or place”; in this case, as long as the support seat 3 is not expected to be removed (despite the fact that it is capable of being removed), it can be considered permanently secured to the filter 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mounting assembly of Kim in view of Wang to be permanently secured to the filter assembly, as taught by Wang, to utilize the support seat and filter in conjunction to form the overall face mask for a long period of time.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20070042720 A in view of Emery US 2020/0229520 A1.
Regarding claim 17, Kim discloses the claimed invention as discussed above.
Kim is silent on a neck strap that is detachably engageable with the filter assembly, wherein the neck strap is adapted to pass around a back of the person’s neck when the face mask is worn.
However, Emery teaches a face mask (fig. 2) comprising a neck strap 2 that is detachably engageable with the filter assembly 6, wherein the neck strap 2 is adapted to pass around a back of the person’s neck when the face mask is worn (figs. 1-3 and [0017], [0019], strap 2 is connected to a mask 6 via connectors 3 that allow removal, and as shown in fig. 3 is capable of passing around the back of the neck, depending on how it is worn and the shape of the user’s head).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Kim with a neck strap that is detachably engageable with the filter assembly, wherein the neck strap is adapted to pass around a back of the person’s neck when the face mask is worn, as taught by Emery, to provide a comfortable mode of retaining the mask on the user’s head when the mask is worn or around the user’s neck when not worn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786